Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 objected to because of the following informalities:  Claim 6 recites “a size of each photocatalytic reaction tank can be adjusted as need by a catalyst” but should recite “a size of each photocatalytic reaction tank can be adjusted as needed by a catalyst.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites that “a flocculation precipitation system is connected before the skid mounted device.” It is unclear what is meant by the term “before” as it could be mean relative positioning that would be dependent on a point of view (looking at it from one way results in element A before the element B but from an opposite point of view, 
Claim 4 recites that “a waste collection system is connected behind the skid mounted device.” It is unclear what is meant by the term “behind” as it could be mean relative positioning that would be dependent on a point of view (looking at it from one way results in element A behind the element B but from an opposite point of view, element B is behind element A. The term “behind” could also mean fluidly downstream.  As it is unclear what is meant by a term behind, the claim is indefinite. 
Claim 6 recites that the size of each photocatalytic reaction tank can be adjusted as need by a catalyst.  It is unclear how a solid reaction tank can change size via something that is contained in the reaction tank itself.  The available inner volume would be reduced but the size of tank would stay constant.  As such, the claim is indefinite.
Claim 7 recites the limitation "the internal diffusion vertical plug flow photocatalytic reaction tanks."  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the catalyst-carrying carrier."  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the catalyst-carrying carriers."  There is insufficient antecedent basis for the plural carriers in the claim.
Claim 9 recites the limitation "the ski mounted device."  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 3-4 recite elements that are not part of the claimed skid mounted device as evidenced by the language “a flocculation precipitation system is connected before the skid mounted device” in claim 3 and “a waste residue collection system is connected behind the skid 36mounted device.” Since the claim limitation is only directed to elements not part of the claimed system, said claims fail to further limit the subject matter of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guangzhou (CN 1502562 in IDS machine translation provided by Examiner) in view of LaCrosse (US 5,178,755).
Regarding claim 1, Guangzhou teaches an internal diffusion vertical plug flow photocatalytic wastewater treatment apparatus comprising photocatalytic reaction tank groups that each comprise two or more photocatalytic reaction tanks connected to each other, wastewater pipes connected to the photocatalytic reaction tanks, and that certain components are made from anti-corrosion material, such as stainless steel or non-toxic plastic (Figs. 1-3 and pages 2-4).
It is Examiner’s position that due to the specific nature of the fluid intended to be treated and Guangzhou’s teaching of acceptable materials, one skilled in the art would have either inferred that Guangzhou teaches anti-corrosion piping, or it would have been obvious in order to prevent corrosion of the piping while using a known material for other elements of the system.
It is noted that in Fig. 1 of Guangzhou, the wastewater pipes (1) appear to be above the photocatalytic reaction tanks, or it would have been obvious to provide said piping at the location claimed as it is a known placement for piping in confined spaces (see LaCrosse Fig. 2 with various piping above UV treatment units).
Guangzhou fails to teach the internal diffusion vertical plug flow photocatalytic wastewater treatment apparatus being connected to or located on a skid base. LaCrosse teaches that a wastewater treatment system with similar components (UV treatment unit) can be put on a skid unit in order to allow for transportation of the 
It is noted that Guangzhou teaches that a total of 5 reactors/ photocatalytic reaction tanks can be used and said 5 tanks can be grouped into one group of 3 and another of 2 thereby meeting the claim limitation of photocatalytic reaction tank groups, or it would have been obvious to provide duplicate elements within the system (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Regarding claim 2, Guangzhou teaches that the photocatalytic reaction tank groups are contained via a cover thereby making a container (pages 3-4 and Fig. 1).
Regarding claims 3-4, the claims recite elements not part of the claimed invention being connected to the claimed invention. As the claims are directed to a skid mounting device, anything not part of the skid mounting device is not given patentable weight. If Applicant desires to include the unclaimed elements, the claims should be . 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guangzhou (CN 1502562 in IDS machine translation provided by Examiner) in view of LaCrosse (US 5,178,755) as applied to claim 1 above, and further in view of Binot (US 5,725,757) and Kerfoot (US 2008/0237141).
Regarding claim 5, Guangzhou fails to teach a reagent box connected to a photocatalytic reaction tank via a peristaltic pump and hose. Binot teaches that in a UV reactor where photocatalytic activity occurs, the addition of a reagent, such as ozone or oxygenated water, allows for a more complete disinfection and/or detoxification (C6/L46-59).  As such, it would have been obvious to provide a reagent box (source of reagent such as ozone) connected to the photocatalytic reaction tank via piping/hosing in order to allow for a more complete disinfection and/or detoxification.  It is noted that Kerfoot is wholly silent on the means for providing the reagent from the reagent source to the photocatalytic reaction tank.  However, one skilled in the art would immediately recognize that even if not stated, pumps are the most common means of supplying reagents (see Kerfoot [0105]). As such, one skilled in the art would have found it obvious to include a peristaltic pump in order to ensure addition of the desired reagent to the photocatalytic reaction tank.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guangzhou (CN 1502562 in IDS machine translation provided by Examiner) in view of  as applied to claim 1 above, and further in view of Omasa (US 2008/0050471).
Regarding claim 6, Guangzhou teaches that the photocatalytic reaction tanks include a light tube with a glass sleeve, a catalyst containing carrier, a lower water inlet, and a water outlet on the side at the top of the photocatalytic reaction tank (Figs. 1-2 and Pages 3-4). It is noted that Guangzhou fails to specifically teach the outlet being 8-10 cm from the top. However, the drawings clearly indicate that the outlet is located at or nearly at the top and it is Examiner’s position that the specific spacing would have been an obvious rearrangement of parts (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
It also would have been obvious to provide additional inlets or outlets as doing so is merely an obvious duplication of parts (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Guangzhou teaches that UV lamp includes a glass sleeve but fails to state it is quartz. However, quartz glass is commonly used for UV lamps (see Omasa [0100]).  As such, one skilled in the art would have found it obvious for the glass sleeve in Guangzhou to be quartz glass as it is a known species of glass sleeves used for the same purpose.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guangzhou (CN 1502562 in IDS) in view of LaCrosse (US 5,178,755) as applied to claim 1 above, and further in view of Day et al. (US 2009/0145855) and Senninger et al. (US 2014/0263066).
Regarding claim 7, as discussed above, Guangzhou either teaches the reactor tank groups as claimed, or it would have been obvious to duplicate more reactor tanks as claimed. 
Regarding the valves for the water inlets, it is Examiner’s position that the automizing equalizing distributor (4) in Guangzhou would inherently include valves in order to control flow, or it would have been obvious to do so in order to control flow through the manifold/ automizing equalizing distributor (see Day [0068] discussing valves controlling the flow in a manifold).  
Regarding the connection groove, it is Examiner’s position that the bracket for each tank is located between two adjacent tanks and brackets are used with grooves (Senninger [0068]). 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guangzhou (CN 1502562 in IDS) in view of LaCrosse (US 5,178,755) as applied to claim 1 above, and further in view of Leung (US 6,932,947) and Senninger et al. (US 2014/0263066).
Regarding claim 8, Guangzhou teaches that a catalyst carrying carrier is provided in the reaction tank wherein they are made from stainless steel in a cylindrical shape (pages 2-4). 
Guangzhou fails to explicitly teach that the catalyst carrying carrier is enclosed by a stainless steel filter mesh. Leung teaches that in a photocatalytic reactor, the catalyst carrying carrier is enclosed by a stainless steel filter mesh thereby allowing for easy manipulation of the treatment zones (claim 13).  As such, it would have been obvious to provide a stainless steel mesh in order to allow for easy manipulation of the device. 
Regarding the brackets for the catalyst containing carriers, see brackets being used in conjunction with grooves in claim 7 above. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guangzhou (CN 1502562 in IDS) in view of LaCrosse (US 5,178,755), Leung (US 6,932,947) and Senninger et al. (US 2014/0263066) as applied to claim 8 above, and further in view of Kolch et al. (US 2017/0305762).
Regarding claim 9, it is submitted that modifying the shape would have been an obvious matter as cuboid and cylindrical reactors are well known in the art and using one over the other would be based on design needs (see Kolch [0015] and n re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guangzhou (CN 1502562 in IDS) in view of LaCrosse (US 5,178,755) as applied to claim 1 above, and further in view of Aglietto (US 2012/0031852) and Sinclair (US 2016/0009577).
Regarding claim 10, Guangzhou fails to teach a foam catcher and a vent hole at the top of the photocatalytic reaction tank. 
Aglietto teaches that a vent hole is beneficial for a photocatalytic reactor in order to allow for venting of gases ([0123]). As such, it would have been obvious to provide a vent hole in order to allow for venting of gases within the photocatalytic reaction tanks.
Sinclair teaches that a foam catcher is beneficial in a UV treatment device in order to remove foam from the liquid being treated ([0022]-[0042]). As such, it would have been obvious to provide a foam catcher in order to remove foam from the liquid being treated. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER KEYWORTH/Primary Examiner, Art Unit 1777